                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                      CENTRAL DIVISION at LEXINGTON


CORONA K. WEBB,                            )
                                           )
      Plaintiff,                           )               Civil Case No.
                                           )              5:17-cv-489-JMH
v.                                         )
                                           )              MEMORANDUM ORDER
                                           )                 AND OPINION
NANCY A. BERRYHILL, ACTING                 )
COMMISSIONER OF SOCIAL                     )
SECURITY                                   )
                                           )
      Defendant.

                                          ***

      Plaintiff Corona K. Webb, proceeding pro se, brings this

matter under 42 U.S.C. § 405(g) seeking judicial review of an

administrative      decision   of    the       Acting   Commissioner   of   Social

Security.     The Court, having reviewed the record and the motions

filed by the parties, will AFFIRM the Commissioner’s decision as

no   legal    error   occurred      and    the     decision   is   supported    by

substantial evidence.

               I.     Standard for Determining Disability

      Under the Social Security Act, a disability is defined as

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment which

can be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12

months.”     42 U.S.C. § 423(d)(1)(A).           In determining disability, an
Administrative Law Judge (“ALJ”) uses a five-step analysis.                     See

Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 474 (6th Cir. 2003).

Step   One   considers     whether   the   claimant      is   still    performing

substantial     gainful    activity;    Step     Two,    whether   any    of    the

claimant’s    impairments     are    “severe”;    Step    Three,      whether   the

impairments meet or equal a listing in the Listing of Impairments;

Step Four, whether the claimant can still perform past relevant

work; and, if necessary, Step Five, whether significant numbers of

other jobs exist in the national economy which the claimant can

perform.     As to the last step, the burden of proof shifts from the

claimant to the Commissioner.          Id.; see also Preslar v. Sec’y of

Health & Human Servs., 14 F.3d 1107, 1110 (6th Cir. 1994).

                  II.     Procedural and Factual History

       Webb initially filed an application for Disability Insurance

Benefits (DIB)1 in September 2014, alleging disability as of March

22, 2010, which was later amended to April 2010 based on the date

that Webb stopped working. [TR 166, 184]. Webb alleged disability

based on the following conditions: chronic obstructive pulmonary

disease (COPD), fibromyalgia, degenerative disc disease, severe

asthma, insomnia, urinary incontinence, blurry vision, muscle



1 Because Webb only applied for DIB and not Supplemental Security
Income, Webb was required to prove that she became disabled prior
to the date last insured. See 42 U.S.C. §§ 423(a)(1)(A), (c)(1);
Social Security Ruling (SSR) 83-10, 1983 WL 31251, at *8. The ALJ
determined that the date last insured in this case was June 30,
2015. [TR 11-12, 53-54].
                                       2
spasms, pain all over her body, numbness, and headaches. [TR 184].

Webb’s    claim     for    benefits     was    denied   initially    and     upon

reconsideration.      [TR 71, 82].

     Then, Webb pursued her claim at a hearing in front of ALJ

Bonnie Kittinger on August 1, 2016.                 [TR 43-70].       Webb was

represented by attorney Frank Jenkins at the hearing.                        Webb

testified at the hearing and explained that she could not walk for

very long periods of time due to COPD and asthma.                     [TR 50].

Additionally, Webb stated that she used oxygen and inhalers because

of these respiratory issues. [TR 51]. Furthermore, Webb testified

that she had pain all over her body and that she fell often because

her balance was off.         [TR 52].    Webb also testified that she had

pain in her left knee and ankle and that she used a breathing

machine when sleeping at night.              [TR 52-53, 56].   In addition to

Webb’s testimony, the ALJ heard testimony from a vocational expert,

Dr. Rogers.   [TR 62-68].

     On October 5, 2016, the ALJ issued an unfavorable decision.

[TR 11-20].       The ALJ found that Webb suffered from the following

severe impairments: COPD, degenerative disc disease, hypertension,

and fibromyalgia.         [TR 14].    Still, the ALJ determined that Webb

had the residual function capacity to perform sedentary work with

certain   limitations.         [TR    15].      Finally,   after    taking    the

vocational expert’s testimony into account, the ALJ found that

Webb could perform past semiskilled relevant work as a receptionist

                                         3
or telephone solicitor. [TR 19]. On October 13, 2017, the Appeals

Council denied review.        [TR 1-6].

       On December 12, 2017, Webb pursued judicial review of the

Commissioner’s decision by filing this appeal.             [DE 1].      In its

entirety, Webb’s complaint says, “My name [is] Corona K. Webb and

I am suing [the] United States Social Security Office, for my

disability of appeal (sic), of Commissioner of Social Security

(sic).”     [DE 1 at 1, Page ID # 1].           On February 16, 2018, Webb

filed a pro se motion for disability reevaluation, which states,

“During trial, judge and disability examiner were more concerned

with     previous   job   habits    rather      than   severity   of    health

disabilities. Exertional requirements[] [and] residual function

capacity [were] not established. Examiner did not present nor

analyze certain factors from medical evidence records concerning

impairments.” [DE 8 at 2, Page ID # 18]. The Commissioner answered

Webb’s complaint on April 20, 2018.          [DE 11, 11-1].

       On April 23, 2018, the Court issued a standard scheduling

order requiring Webb to move for summary judgment or judgment on

the pleadings within sixty days of the Commissioner filing an

answer     and   certifying     a   copy   of    the   transcript      of   the

administrative record.        [DE 12].     The scheduling order required

the Commissioner to file a counter-motion or response within thirty

days of Webb filing a motion for summary judgment or judgment on

the pleadings.      [Id.].

                                      4
       Webb filed a letter styled as a motion for reconsideration

and approval of dire need disability benefits on June 22, 2018.

[DE 13].    Webb’s letter largely reiterated her previous motion,

stating, “The case was erroneously denied because focus was only

on previous job history and not on physical status.”           [DE 13 at 1,

Page ID # 1307].     Webb attached a list of medical conditions [DE

13-1] and a physician’s note from Dr. Debra Tallo from a visit on

March 20, 2018, [DE 13-2] to her motion.

       In response, the Commissioner moved for summary judgment on

July 23, 2018.     [DE 15].   On September 4, 2018, Webb moved for an

extension of time to respond to Commissioner’s motion for summary

judgment.    [DE 16].    The Court granted Webb’s motion and required

Webb   to   move   for   summary   judgment   or   otherwise   respond   to

Commissioner’s motion for summary judgment on or before October

15, 2018.    [DE 17].

       On October 19, 2018, Webb filed a two-page letter in response

reiterating her previous claims and asking for reevaluation of the

Commissioner’s decision.      [DE 18].   Webb attached medical records

as an exhibit to her response.      [DE 18-1].     Since the Commissioner

has moved for summary judgment and Webb has responded, this case

is ripe for review.




                                     5
                            III. Standard of Review


      When reviewing the ALJ’s decision, this Court may not “try

the   case    de    novo,   resolve   conflicts      in   evidence,   or   decide

questions of credibility.”           Ulman v. Comm’r of Soc. Sec, 693 F.3d

709, 713 (6th Cir. 2012).          This Court determines only whether the

ALJ’s ruling is supported by substantial evidence and was made

pursuant to proper legal standards.               Cutlip v. Sec’y of Health &

Human Servs., 25 F.3d 284, 286 (6th Cir. 1994).                    “Substantial

evidence” is defined as “more than a scintilla of evidence but

less than a preponderance; it is such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.”

Id.   The Court is to affirm the decision, provided it is supported

by substantial evidence, even if this Court might have decided the

case differently.         See Her v. Comm’r of Soc. Sec., 203 F.3d 388,

389-90 (6th Cir. 1999).

                                   IV. Analysis

      While unclear, Webb appears to generally argue that the ALJ

erred by focusing on Webb’s past work history instead of focusing

on Webb’s the medical evidence.            [See DE 1; DE 8].      Additionally,

Webb has attached recent medical evidence to her filings and asks

the   Court        to   consider    this       evidence   when   reviewing   the

Commissioner’s decision.           [See DE 13-2; 18-1].




                                           6
A.    ALJ’s Consideration of the Medical Evidence

        First, Webb’s assertion that the ALJ did not consider the

relevant medical evidence is not supported by a review of the

record and the ALJ’s written decision.                    The ALJ considered a

voluminous transcript of medical records in making her decision

and discussed the medical evidence in her written opinion in this

case.

        For instance, the ALJ discussed Webb’s shortness of breath

and COPD.        [TR 16-17].     While the ALJ found that Webb’s COPD

constituted       a   severe   impairment,       the    ALJ   noted   that      Webb’s

treatment     has     been   conservative       and    that   “[t]reatment      notes

suggest[ed] that when [Webb] took medication as prescribed, her

symptoms associated with respiratory impairments were controlled.”

[TR 16].      The ALJ considered and provided detailed analysis of an

April 2014 CT scan of Webb’s chest.                    [TR 16-17, see TR 639].

Finally, the ALJ reviewed medical treatment notes that suggested

that Webb was doing well with Prednisone and oxygen therapy for

her respiratory issues.         [TR 17].

        Next, the ALJ considered the medical evidence concerning

Webb’s    pain    affecting    her     entire    body.        Initially,     the   ALJ

considered the results of MRIs of Webb’s cervical spine and lumbar

spine.     [TR 17; see TR 635, 640].             Additionally, the ALJ noted

that the results of an EMG and nerve condition studies of the upper

and   lower      extremities    were    normal.         [TR   17,   see    TR    597].

                                         7
Furthermore, the ALJ noted that the results of a December 2014

musculoskeletal examination were basically normal but that “there

were multiple tender areas consistent with fibromyalgia.”                  [TR 17-

18, see TR 567].

      In addition to review of the medical exhibits, the ALJ also

considered and assigned weight to opinion evidence provided by

medical experts.

      First, the ALJ considered the opinion evidence provided by

Webb’s primary care physician, Dr. E. Clarke Standiford.                  [TR 18].

As the ALJ noted, Dr. Standiford opined that, “[a]t present [Webb]

remains unable to work as a result of ongoing fibromyalgia.”                    [TR

625, see TR 18].        The ALJ gave no significant weight to Dr.

Standiford’s opinion because Dr. Standiford did not discuss Webb’s

functional limitations.        Additionally, the ALJ correctly observed

that Dr. Standiford’s opinion that Webb was unable to work is not

a   medical   opinion   but    is    instead   an   issue      reserved    to   the

Commissioner by law.       20 C.F.R. § 404.1527(d); White v. Comm’r of

Soc. Sec., 572 F.3d 272, 286 (6th Cir. 2009); Buxton v. Halter,

246 F.3d 762, 773 (6th Cir. 2001).             Thus, the ALJ’s decision to

assign   little   weight      to    the   opinion   of   Dr.    Standiford      was

reasonable.

      Second, the ALJ assigned no weight to the opinion of Dr. Lucia

Hardi.   [See TR 1173-94].           The ALJ incorrectly stated that Dr.

Hardi’s stated opinion that Webb had a “significant impairment of

                                          8
function . . . [that] prevents her from holding a job at this

time,” was made after the date last insured.           [See TR 18; DE 15,

p. 10, Page ID # 1329].      Dr. Hardi’s statement was made on April

10, 2015, prior to the date last insured of June 30, 2015.              [TR

1188, see TR 11-12, 53-54]. Still, this error is harmless because,

as the ALJ pointed out, Dr. Hardi’s statement was not specific

regarding Webb’s functional limitations.         [TR 18].     Furthermore,

Dr. Hardi’s opinion that Webb was unable to hold a job is not a

medical opinion that must be accorded controlling weight.                20

C.F.R. § 404.1527(d).     Thus, the ALJ’s assignment of no weight to

Dr. Hardi’s opinion is reasonable as well.

     Third, the ALJ considered and accorded partial weight to the

opinion evidence of a state agency medical consultant.            [TR 18].

After reviewing the record evidence, Dr. Allen Dawson, a state

agency medical consultant, opined that Webb could perform a range

of light work.      [TR 92-95].

     Here, Webb’s main concern seems to be that the ALJ was more

concerned with her prior work history than the medical evidence.

But consideration of a claimant’s past relevant work history and

residual function capacity are integral parts of the five-step

sequential analysis that is employed to determine if someone is

disabled.   See Jones v. Comm’r of Soc. Sec., 336 F.3d 469, 474

(6th Cir. 2003).     Consequently, medical evidence standing alone is

insufficient   to    demonstrate   that   a   person   is   disabled.    In

                                    9
determining whether Webb was disabled, the ALJ was required to

consider her residual function capacity and determine whether Webb

could still perform past relevant work.

       Ultimately, upon review of the record and the ALJ’s written

decision in this matter, the contention that the ALJ failed to

consider the medical evidence is without support.          Here, the ALJ

considered numerous medical exhibits and discussed some of the

relevant medical testing and procedures in detail.          [See TR 16-

18].   Additionally, the ALJ reviewed opinion evidence provided by

multiple medical professionals and stated reasons for assigning

various degrees of weight to those opinions.      In finding that Webb

was not disabled, the ALJ was not required to discuss every piece

of medical evidence contained in the record so long as the ALJ

considered the evidence as a whole and reached a reasonable

conclusion.    See Boseley v. Comm’r of Soc. Sec., 397 F. App’x 195,

199    (6th   Cir.   2010).   As   a    result,   Webb’s   request   for

reconsideration is without merit.

B.    Additional Medical Evidence and Records

       Webb attached a handwritten list of her current medical

conditions [DE 13-1] and a physician’s note from a visit with Dr.

Tallo [DE 13-2] to her motion for reconsideration.         Additionally,

Webb attached eighty-four pages of medical evidence and records to

her response to the Commissioner’s motion for summary judgment.

[DE 18-1].     Some of the records attached to the response are

                                   10
duplicates of medical records that are already contained in the

administrative transcript.       Alternatively, some of the evidence

contained attached to Webb’s response are results from recent

provider visits and medical tests.

     For Social Security appeals, evidence is generally limited to

the administrative record prepared by the agency.        See 42 U.S.C.

§ 405(g).    Additional evidence may be considered “only upon a

showing that there is new evidence which is material and that there

is good cause for failure to incorporate such evidence into the

record in a prior proceeding.”      Id.

     Here, the Court may only consider evidence that is contained

in the administrative transcript.       The Commissioner’s decision in

this case became final on October 13, 2017, when the Appeals

Council denied review.     The present appeal is a review of the

Commissioner’s final decision.      Thus, this appeal looks backward

and considers relevant evidence contained in the administrative

transcript before October 2017.

     Additionally, Webb cannot demonstrate any good cause for

failure to incorporate the recent medical evidence into the record

in a prior proceeding because the evidence did not exist before

the prior proceedings.    Thus, to the extent that Webb attempts to

introduce   medical   evidence   created   after   October   2017,   that

evidence is irrelevant to this appeal.



                                   11
      Furthermore, any new medical evidence that existed prior to

the Commissioner’s final decision but was not introduced into the

administrative transcript is also inadmissible because Webb has

failed to show good cause for failure to incorporate the medical

evidence into the record for the prior administrative proceedings.

In fact, other than general statements, Webb has provided no

commentary or argument as to why the medical evidence she has

attached to her motions is relevant to her disability appeal.

As a result, the medical records and evidence that Webb attached

to her motions [DE 13-1; DE 13-2; DE 18-1] is inadmissible for

this appeal.

C.   Any Other Arguments are Waived

      Webb has generally asserted that the ALJ erred in her case

but other than a general allegation that the ALJ failed to consider

the medical evidence, Webb fails to provide any further discussion

or argument alleging error. “[I]ssues adverted to in a perfunctory

manner, unaccompanied by some effort at developed argumentation,

are deemed waived.   It is not sufficient for a party to mention a

possible argument in the most skeletal way, leaving the court to

. . . put flesh on its bones.”    Vasquez v. Astrue, No. 6:12–CV–

125–KSF, 2013 WL 1498895, at *6 (E.D. Ky. Apr. 11, 2013) (citing

McPherson v. Kelsey, 125 F.3d 989, 995–96 (6th Cir.1997)); see

also Hollon ex rel. Hollon v. Comm’r of Soc. Sec., 447 F.3d 477,



                                 12
491 (6th Cir. 2006).     As a result, any additional arguments that

Webb has attempted to make on appeal are waived.


                            V. Conclusion

     Having found no legal error on the part of the ALJ and that

the decision is supported by substantial evidence, the Acting

Commissioner’s final decision is AFFIRMED.

     Accordingly, it is hereby ORDERED as follows:

     (1)   Plaintiff’s Motions for Disability Reevaluation [DE 8;

DE 13] are DENIED;

     (2)   Defendant’s   Motion   for   Summary   Judgment   [DE   15]   is

GRANTED;

     (3)   Judgment in favor of the Defendant will be entered

contemporaneously herewith.

     This the 24th day of October, 2018.




                                   13
